DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Amendments
Claims 17, 21, 23, 28, 32, 34 and 36 are amended.
Claims 18-20, 22, 24, 26, 27, 29-31, 33, 35 and 37 have been previously presented.
Claims 1-16 and 25 have been cancelled.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In regards to claims 17, 28 and 36, though Jarvenpaa(US 2015/0042679) teaches enabling exploration through a virtual space without enabling a sub-set of audio to be heard (0088 lines 3-17), Jarvenpaa fails to teach automatically pausing rendering of a sub-set of audio in a virtual space through virtual reality, wherein pausing rendering of the sub-set of audio in the virtual space does not prevent rendering of other audio in the virtual space through user-perspective controlled virtual reality; enabling user exploration of the virtual space through user-perspective controlled virtual reality without hearing the sub-set of audio; and performing, in response to an interrupt, a forced transition to audio-visual content comprising the sub-set of audio and visual content associated with the sub-set of audio and unpausing the rendering of the sub-set of audio, and rendering the audio-visual content comprising the sub-set of audio and the visual content associated with the sub-set of audio in the virtual space through virtual reality. Therefore claims 17-24 and 26-37 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 04/15/21, with respect to claims 17-24 and 26-37 have been fully considered and are persuasive. Therefore, the 35 U.S.C. 103 rejection of claims 17-18, 20, 22, 23, 26, 28-2, 31, 33, 34, 36 and 37 has been withdrawn, and claims 17-24 and 26-37 are allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931.  The examiner can normally be reached on Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Said Broome/Primary Examiner, Art Unit 2699